DETAILED ACTION
This office action is a response to an application filed on 03/27/2020.
Claims 1-8, 10- 15 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 03/27/2020. The Examiner contends that these drawings are acceptable for examination proceedings.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. [10-2018-0040567], filed on [.
Information Disclosure Statement
The information disclosure statement (IDS) were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration based upon the claims submitted on 03/27/2020, when reading claims in light of the specification, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.
Prior art references of recorded in combination teach each of these features;
Zhang et al. (US 20170353936 A1) teaches method and apparatus for synchronizing devices in time and frequency domain in the wireless communication system. 
Tabet et al. (US 20180199388 A1) teaches method for synchronization and sending information block signals.  

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claims 1 and 15; specifically to the other limitations with the combination of including;  

“transmitting a sidelink synchronization signal (SLSS) in a wireless communication system, the method comprising:
selecting, by a user equipment (UE), a synchronization carrier and a synchronization reference source; and
transmitting, by the UE, an SLSS,
wherein the synchronization carrier is selected based on a highest synchronization reference source priority”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018Response Date

Dependent claims 2-8 and 10-14 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/KYAW Z SOE/Primary Examiner, Art Unit 2412